United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newport News, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-107
Issued: April 14, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On October 20, 2014 appellant filed an application for review of a July 29, 2014 decision
of the Office of Workers’ Compensation Programs (OWCP), claim number xxxxxx196, which
denied his occupational disease claim.1 The appeal was docketed as number 15-107.
In the July 29, 2014 decision, OWCP noted that appellant had four prior occupational
disease claims for emotional conditions, claim numbers xxxxxx530, xxxxxx793, xxxxxx379 and
xxxxxx142.2 In denying appellant’s claim for compensation under claim number xxxxxx196, the
claim presently before the Board, the claims examiner noted reviewing evidence from claim
numbers xxxxxx530, xxxxxx793, xxxxxx379 and xxxxxx142. OWCP’s claims examiner stated,
“upon review of this record in its entirety, I find that you have not submitted one allegation that
1

On June 17, 2013 appellant, a letter carrier, filed an occupational disease claim alleging that he developed an
emotional condition due to high levels of stress and traumatic incidents at work. In a July 26, 2013 statement, he
asserted that he had post-traumatic stress disorder and his condition was a direct result of the incidents that took
place on his job in January 2008 and January 2010. Appellant also stated that he had flashbacks due to violent
threatening nature of incidents from 1997 to 2013; that his emotional condition claims were improperly denied on
December 6, 2012 and March 4, 2013; and events that took place on December 6, 2012 and March 4, 2013 caused
his post-traumatic stress disorder to worsen.
2

The complete records for case file numbers xxxxxx530, xxxxxx793, xxxxxx379, and xxxxxx142 are not before
the Board on the present appeal.

has not been adjudicated under prior claims, specifically xxxxxx520, xxxxxx793, xxxxxx379 or
xxxxxx142. The evidence submitted was insufficient to establish your claim because no specific
details were provided surrounding new incidents has been claimed to have caused your
condition.” The claims examiner noted that “[OWCP] has adjudicated 2008, 2010, 2012 and
2013 incidents under prior claims and cannot [be] re-adjudicated under a new claim and
specifically on reconsideration.” He further noted that “the evidence does not support that you
actually experienced an employment incidents alleged to have occurred that has not been alleged
and adjudicated under prior cases with [OWCP].”
The Board has duly considered the matter and notes that the case is not in posture for a
decision. The claim before the Board, case file number xxxxxx196, involves appellant’s claim
for an emotional condition from work incidents he experienced from 1997 to 2013. OWCP
denied his claim on the grounds that he did not establish that he sustained a new work-related
occupational condition based on new incidents. In the July 29, 2014 decision, it noted reviewing
evidence and findings made in case file numbers xxxxxx530, xxxxxx793, xxxxxx379 and
xxxxxx142. OWCP’s decision indicates that case file numbers xxxxxx530, xxxxxx793,
xxxxxx379 and xxxxxx142 may have evidence germane to claim number xxxxxx196.
Pursuant to its procedures, OWCP has determined that cases should be combined where
correct adjudication depends on cross-referencing between files. In the instant appeal, it appears
that, for a full and fair adjudication, OWCP claims pertaining to appellant’s emotional condition
should be combined pursuant to OWCP procedures.3 This will allow OWCP to consider all
relevant claim files in developing appellant’s claim.
The case will be remanded to OWCP to combine case files numbers xxxxxx196,
xxxxxx530, xxxxxx793, xxxxxx379 and xxxxxx142. Following this and such other development
as deemed necessary, OWCP shall issue an appropriate merit decision on appellant’s claim.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

IT IS HEREBY ORDERED THAT the July 29, 2014 decision be set aside and the
matter remanded to the Office of the Workers’ Compensation Programs for further proceedings
consistent with this order.
Issued: April 14, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

